175 So. 2d 82 (1965)
Patrick Peter DEVLIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 64-591.
District Court of Appeal of Florida. Third District.
May 18, 1965.
Robert L. Koeppel, Public Defender, and Phillip A. Hubbart, Asst. Public Defender, for appellant.
Earl Faircloth, Atty. Gen., and Arden M. Siegendorf, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and TILLMAN PEARSON and SWANN, JJ.
PER CURIAM.
By this appeal we are called upon to review the correctness of a conviction, judgment thereon, and sentence of life imprisonment received by the appellant, subsequent to a jury verdict finding him guilty of murder in the second degree.
We have examined the record on appeal and the points urged by the appellant, which constituted error by the trial court, to wit: the refusing to grant a motion for directed verdict at the conclusion of all the evidence, and refusing to reduce the charge from second degree to manslaughter.
Examining the evidence before the trial court at the time of the ruling on the motion for directed verdict, it appears that there was sufficient to warrant the court sending the matter to the jury, because all reasonable inferences to be drawn from the evidence adduced and conclusions are in favor of the party moved against. See: Lett v. State, Fla.App. 1965, 174 So. 2d 568, (opinion filed April 30, 1965), and authorities cited therein.
It appears from the record on appeal that the instructions were proper and it was within the province of the trier of the fact to render the verdict here under review, and it is not the function of this court to substitute its judgment for that of a jury. See: Dixon v. State, 143 Fla. 277, 196 So. 604; Crum v. State, Fla.App. 1965, 172 So. 2d 24.
Therefore, finding no error in the record here under review, the conviction, judgment and sentence is hereby affirmed.
Affirmed.